The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 to 13 are rejected under 35 U.S.C. 103 as being unpatentable over Azechi et al. in view of Kataoka et al.
	Azechi et al. teach solar cell electrode connection providing sheets (paragraph 31) which are prepared from silicone rubber sheets as found in paragraphs 41 and on.  Of particular importance please see paragraph 125 which teaches a preferred type A durometer range of 40 to 85 which overlaps to a significant extent with the claimed range.  More importantly see Table 1 which shows numerous specific silicone rubbers that fall within the claimed range.  Paragraph 42 teaches the presence of heat conduct-ive powder such that this meets the claimed heat conductive silicone rubber sheet.  
	The silicone rubber sheet is connected to the solar cell electrode via an electro conductive adhesive material.  See for instance paragraph 133 which teaches that the adhesive is applied via pressure, i.e. a pressure sensitive adhesive.  Paragraph 77 teaches that this adhesive can be prepared from various known adhesives including acrylic resins.  This differs from that claimed in that Azechi et al. fail to specifically teach the pressure sensitive acrylic adhesive as claimed.
	Kataoka et al. teach acrylic pressure sensitive adhesives having various benefits and used in the surface protection of optical and electronic components. See paragraph 255.  Starting in paragraph 35 the adhesive is described as having a hydroxyl monomer content of 7 to 15 parts by weight.  Of particular importance please see Table 1 which prepares various polyacrylates. According to the Examiner’s calculations polymer A has a hydroxyl monomer content of approximately 11 mol%.  Note in Table 2 that this is used in combination with an iron chelate.  While the amount of chelate is less than that claimed attention is directed to paragraph 119 which specifically teaches amounts of the catalyst within the claimed range.  From this the skilled artisan would have anticipated and/or found the acrylic adhesive composition in claim 1 obvious.

	For claim 2 please see paragraph 132 of Kataoka et al. which teaches an acrylic oligomer as a tackifying resin.  Paragraph 183 teaches a preferred amount of from .3 to 2 parts by weight.  Such a resin is present in the compositions in the working examples too.  
	For claim 3 please see paragraph 130 which teaches the thickness of the sheet such that one having ordinary skill in the art would have motivation to adjust the adhe-sive sheet thickness accordingly.  From this one having ordinary skill in the art would have found a thickness within the claimed range to have been obvious.
	For claims 4 and 5 again see Table 1 of Kataoka et al.
	For claim 6 see paragraph 115 of Kataoka et al. which teaches the addition of an aluminum chelate in a more preferred amount of from 1 to 2.5 wt%.
	For claims 7 and 8 please see paragraph 126 of Azechi et al. which teaches a glass cloth reinforcement within the silicone rubber sheet.  See also paragraphs 128 and 172.
	For claim 9 note that this is a property that will be associated with the silicone and acrylic pressure sensitive adhesive layers such that if these layers are found in the prior art the property will be associated therewith as well.
	For claim 10 please see paragraph 128 of Azechi et al.
	For claim 11 note that a top coat layer for the adhesive of Kataoka et al. is disclosed in paragraph 185.  This is an obvious component in an adhesive, in an effort to prevent premature adhesion and to keep the adhesive layer clean.  Note that keeping such a sheet in a roll form would have been obvious as well, as this is a common and convenient means of storing adhesive sheets.
	For claim 12 see paragraph 133.
	For new claim 13, the above rejection addresses the polymer, chelate curing agent and tackifier as found in the teachings of Kataoka et al.  Regarding the phrase “consisting essentially of”, this phrase limits the scope of the claim to the specified .  
	
Claims 1 to 6, 9 to 13 are rejected under 35 U.S.C. 103 as being unpatentable over Handa et al. in view of Kataoka et al.
	Handa et al. teach an electrostatic chuck which comprises an insulating layer of a silicone rubber with an adhesive layer which is thermally conductive.  See for instance the abstract.  See paragraphs 19 and 45 which teach, as an insulating layer, silicone rubber having a type A durometer hardness of 60 to 95.  This meets the claimed rubber sheet.  See also Table 1.  This layer is formed via an adhesive (paragraphs 52, 53) which can be an acrylic adhesive.  This differs from that claimed in that Handa et al. fail to specifically teach the pressure sensitive acrylic adhesive as claimed.
	Kataoka et al. teach acrylic pressure sensitive adhesives having various benefits and used in optical and electronic components (paragraph 255).  Starting in paragraph 35 the adhesive is described as having a hydroxyl monomer content of 7 to 15 parts by weight.  Of particular importance please see Table 1 which shows various polyacrylates. According to the Examiner’s calculations polymer A has a hydroxyl monomer content of approximately 11 mol%.  Note in Table 2 that this is used in combination with an iron chelate.  While the amount of chelate is less than that claimed attention is directed to paragraph 119 which specifically teaches amounts of the catalyst within the claimed range.  From this the skilled artisan would have anticipated and/or found the acrylic adhesive composition in claim 1 obvious.
	One having ordinary skill in the art would have found it obvious to use the acrylic PSA in Kataoka et al. as the adhesive in Handa et al. in an effort to take advantage of the known benefits and properties associated therewith, as found in the teachings of Kataoka et al.  In this manner the silicone rubber sheet of claim 1 is rendered obvious.
	For claim 2 please see paragraph 132 of Kataoka et al. which teaches an acrylic oligomer as a tackifying resin.  Paragraph 183 teaches a preferred amount of from .3 to 
	For claim 3 please see paragraph 53 of Handa et al. which teaches the thickness of the adhesive layer that overlaps to a significant degree with that claimed such that one having ordinary skill in the art would have found a thickness within the claimed range to have been obvious.
	For claims 4 and 5 again see Table 1 of Kataoka et al.
	For claim 6 see paragraph 115 of Kataoka et al. which teaches the addition of an aluminum chelate in a more preferred amount of from 1 to 2.5 wt%.
	For claim 9 note that this is a property that will be associated with the silicone and acrylic pressure sensitive adhesive layers such that if these layers are found in the prior art the property will be associated therewith as well.
	For claim 10 please see the thermal conductivity in Table 1 which meet that claimed as well as the abstract which teaches a range that embraces that claimed.
	For claim 11 note that a top coat layer for the adhesive of Kataoka et al. is disclosed in paragraph 185.  This is an obvious component in an adhesive, in an effort to prevent premature adhesion and to keep the adhesive layer clean.  Note that keeping such a sheet in a roll form would have been obvious as well, as this is a common and convenient means of storing sheets.
	For claim 12 note that such a method of applying the adhesive to the silicone sheet would have been obvious as applying a composition, followed by curing, allows the skilled artisan to adjust the thickness of the adhesive and ensure adequate bonding to the silicone sheet.  Furthermore the skilled artisan would recognize that adhesive sheets can be applied either by forming/curing the sheet, followed by applying, or by applying, followed by forming/curing the sheet such that, given this limited selection, the skilled artisan would have found the claimed method of applying, followed by forming/ curing, to have been obvious.
	For new claim 13, the above rejection addresses the polymer, chelate curing agent and tackifier as found in the teachings of Kataoka et al.  Regarding the phrase “consisting essentially of”, this phrase limits the scope of the claim to the specified materials or steps and those that do not materially affect the basic and novel character-

4. 	Applicants’ traversal has been considered but is not deemed persuasive.  Applicants refer to the teachings in each reference and from this summarize that the adhesive sheet of Kataoka cannot be used in either Azechi or Handa.  This is not persuasive because applicants fail to provide any compelling reason as to why it cannot be used, nor do they provide any rebuttal for the specific reason of obviousness outlined in the rejection.  Applicants’ mere assertion that the combination cannot be made is not sufficient.

5. 	New claims 14 and 15 are allowed.  The prior art fails to teach or suggest such a method in which the silicone composition is applied to both sides of an intermediate layer, followed by curing and application of an acrylic adhesive as claimed.

6. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

7. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET MOORE whose telephone number is (571)272-1090.  The examiner can normally be reached on Monday to Friday, 10 am to 5 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The Examiner’s fax number is 571-273-1090.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Mgm
6/10/2021


/MARGARET G MOORE/Primary Examiner, Art Unit 1765